Citation Nr: 1720298	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 1979 RO rating decision which denied service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for gout and arthritis of multiple joints.

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for a bilateral hip disability.  

9.  Entitlement to service connection for a bilateral ankle disability.

10.  Entitlement to service connection for a bilateral foot disability.

11.  Entitlement to service connection for gout and arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Oklahoma Army National Guard (OKARNG) from May 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2013 decision denied the appellant's petitions to reopen previously denied claims for service connection, and the October 2013 decision denied his CUE claim.  

The appellant and his spouse testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The Board previously denied the appellant's claim of whether there was CUE in a July 1979 RO rating decision which denied service connection for a right knee disability in June 2015, after which the appellant appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision which reversed and remanded the decision as to the dismissal of the single theory of CUE raised in the appellant's August 2013 motion to revise.  The Court otherwise affirmed the June 2015 Board decision.

In the June 2015 Board decision, the Board also remanded the issues regarding whether new and material evidence had been received to reopen the claims entitlement to service connection for a low back disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, and gout and arthritis of multiple joints.  Because the appellant's requests to reopen are granted below, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998) is harmless error.

The Board also observes that to the extent that the appellant's June 2013 correspondence asserted CUE in the May 2013 rating decision, that issue is not before the Board.  Because that rating decision is now on direct appeal and, so, it is not yet final, an assertion of CUE cannot be made against a non-final rating decision.  See 38 C.F.R. § 3.105(a).  In addition, during the March 2014 hearing, the appellant clarified that the appeal did not include a claim for CUE in the May 2013 rating decision, rather he was only appealing the decision regarding whether new and material evidence had been received to reopen the claims.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record, in addition to the appellant's Virtual VA paperless claims file.

The Board acknowledges the appellant's claim for a bilateral knee disability was previously denied and subsequent requests to reopen the claims have been denied, and the claim is not currently on appeal.  However, in a February 2014 independent medical examination report received in February 2016, the appellant's private physician indicated that the appellant began having pain behind his kneecaps and inside the anterior part of his knees during basic training and that that such was consistent with wearing heavy combat boots during basic training causing injury to the cartilage or the patella and kneecaps.  It is unclear from appellant's submission of the physician's statement whether he is suggesting that such a claim to reopen be initiated at this time.  Importantly, effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary. Id.  In light of the foregoing, the Board finds that the issue of a petition to reopen the previously denied claim for service connection for a bilateral knee disability must be referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In a March 2016 rating decision, the RO denied the claim for service connection for bilateral lower varicose veins.  The appellant filed a timely notice of disagreement and the RO issued a statement of the case in March 2017.  Then, in March 2017, the appellant submitted a substantive appeal as to the March 2017 statement of the case.  In it, the appellant indicated that he wanted a Board hearing.  The Board acknowledges that the aforementioned issue has been perfected, but not yet certified to the Board.  Further, a Board hearing on this issue is yet to be conducted.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

The issues of entitlement to service connection for a low back disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, and gout and arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The July 1979 rating decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.

2.  In January 2007, the RO denied service connection for a low back disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, and gout and arthritis of multiple joints on the basis that there was no evidence showing that the conditions were incurred during an active duty period or caused by active duty and there was no evidence of a service connected disability.  The appellant received notice of the decision but did not disagree and the decision became final.

3.  Evidence received since the January 2007 rating decision denying of service connection for the claimed low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints is new and material supports reopening the claims. 


CONCLUSIONS OF LAW

1.  The July 1979 rating decision denying the claim for service connection for a right knee disability does not contain clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §3.105(a) (2016).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  New and material evidence has been received to reopen the claim of service connection for a bilateral hip disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016). 

4.  New and material evidence has been received to reopen the claim of service connection for a bilateral ankle disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016). 

5.  New and material evidence has been received to reopen the claim of service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016). 

6.  New and material evidence has been received to reopen the claim of service connection for gout and arthritis of multiple joints.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  As such, no further discussion of VA's duties to notify and assist is necessary with regard to the appellant's CUE claim.  As the application to reopen the claims of service connection for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints, is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

CUE Legal Criteria and Analysis

In the July 1979 rating decision, the RO denied service connection for a right knee disability.  The appellant did not file a timely notice of disagreement and did not submit new and material evidence within one year of the letter notifying the appellant of the July 1979 rating decision; therefore, the July 1979 rating decision denial of service connection for a right knee disorder became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103. 

The appellant now alleges CUE in the prior July 1979 rating decision denial of service connection for a right knee disorder.  Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

As noted above, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation. Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  New interpretations of a law subsequent to an RO (or Board) decision cannot form the basis for a valid claim of clear and unmistakable error. See Brewer v. West, 11 Vet. App. 228, 234 (1998); Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998). See also VAOPGCPREC 25-95 (Dec. 6, 1995).

The appellant, through his attorney, had advanced three theories of CUE in the July 1979 rating decision.  First, he has claimed that the RO erred by not considering whether presumptive service connection for a chronic disease was warranted under 38 C.F.R. § 3.307.  Second, that the RO failed to consider whether the presumptions of soundness or aggravation applied under 38 U.S.C.A. §§ 1111 and 1153.  Third, that the appellant's period of ACDUTRA with the OKARNG should have been conferred veteran status upon him under 38 C.F.R. § 3.6 because he became disabled from a disease or injury during that period.  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  

The RO explicitly addressed the first argument in the October 2013 rating decision on appeal, but has not directly addressed the second and third theories in the first instance.  As noted in the August 2016 Court Memorandum Decision, only the first theory as raised in the appellant's August 2013 correspondence will be addressed herein.  The Board's June 2015 dismissal of the other two theories was affirmed in the August 2016 Court Memorandum Decision, and thus not before the Board.

The Board finds that the appellant has sufficiently raised the issue of whether there was CUE in the July 1979 rating decision based upon the theory that the RO erred by not considering whether presumptive service connection for a chronic disease was warranted under 38 C.F.R. § 3.307.  

Governing law and regulation at the time of the July 1979 decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 331 (1979); 38 C.F.R. § 3.303 (1979).  Service connection was also warranted for certain chronic diseases, including arthritis, if manifest to a compensable degree within the one-year period after service. 38 U.S.C. §§ 301, 312, 313, 337 (1979); 38 C.F.R. §§ 3.307, 3.309 (1979). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training. 38 C.F.R. § 3.6(d)(3). 

As noted, the appellant had active duty for training from May 8, 1974, to August 23, 1974.  In April 1979, the appellant submitted an application from service-connected compensation for a bilateral knee disorder.  He noted on the application that his only service was active duty for training.  The RO obtained his service medical records which showed that his enlistment examination was normal.  The records also showed that he complained of right knee pain on several occasions.  For example, in May 1974 he stated that he had right knee pain after exercise and at night.  He denied trauma.  No deformity or swelling was noted.  He had a full range of motion without tenderness.  It was noted that his quadriceps was weak.  In June 1974 he reported having right knee pain for one month.  Examination showed slight effusion.  He was tender on the side of the patella.  The range of motion was full and the knee was without instability.  The impression was chondromalacia.  

A service orthopedic clinic record dated in July 1974 notes that the appellant intermittently had problems with both knees since early 1974.  There was pain but no locking.  The range of motion was okay, there was no effusion, the collateral ligaments were okay, and the joint lines were not tender.  There was retro-patellar grating.  The impression was chondromalacia patella.  In August 1974, he again complained of pain in both knees.  The impression was chondromalacia patella bilateral.  A State of Oklahoma Military Department record dated in October 1974 noted that the reason for his discharge from his period of active duty for training   was "Failure to Meet Standards."

On his original claim for disability compensation in April 1979, he reported having been treated for knee problems in service and at the Children's Hospital in Oklahoma City from September 1974 to present.  The RO obtained treatment records from that facility.  A record dated in December 1974 noted that he complained of having pain in the knees for the past eight months.  There was no history of any specific injury to the knee.  The examiner's feeling was that the appellant had chondromalacia patella.  He was instructed on exercises to strengthen the quadriceps and advised to use heat and aspirin.  He was subsequently seen in August 1975. 

The appellant was scheduled for a VA examination in June 1979, but he failed to report.  Subsequently, in a rating decision of July 1979, the RO denied the claim.  The RO noted that the period of service was categorized as active duty for training.  In the rating decision, the RO extensively discussed both the service medical records and the post service treatment records.  In the decision, the RO noted that the appellant had not reported for a VA examination, and concluded that a knee condition was not indicated to have been incurred in or aggravated by service.  The appellant was notified of the decision and his appellate rights by letter issued that same month, but he did not initiate an appeal.

In this regard, the Board notes that he appellant's period of service consisted of active duty for training.  He was a member of a state national guard and the fact that he was on active duty for training was noted in his October 1974 record noting the reason for his discharge.  Although his DD 214 does not specifically indicate that his service was ACDUTRA rather than active duty, the Board notes that it mentions that he was a member of the Army National Guard and was a trainee.  Such circumstances are consistent with a conclusion that this was ACDUTRA rather than active service.  Moreover, in his original claim the appellant conceded that this was a period of active duty for training.

An individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve veteran status and be entitled to disability compensation benefits. Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-72   (2010) (citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  

The presumption of service incurrence for certain chronic diseases, such as arthritis, does not apply to a period of active duty for training.  See Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  Active duty for training is not the same as active duty.  Service on active duty for training only will not suffice to give one Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  The appellant in the present case had only a period of ACDUTRA.  As a result, he was not considered to be a Veteran.  See 38 U.S.C. 101.  Without Veteran status, the presumptions which are provided to Veterans do not apply.  For this reason, any failure to apply the presumption of service incurrence for certain chronic diseases does not represent clear and unmistakable error.

Therefore, given the facts before the RO in July 1979, undebatable error has not been shown.  Neither the appellant nor the record suggests an error on the part of the RO that would have supported a grant of service connection at that time.  As such, CUE is not shown. Fugo, 6 Vet. App. at 43-44.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for the claimed low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints in January 2007.  The Appellant did not appeal that decision and thus it became final.

The Appellant requested that VA reopen the previously denied claim in March 2012.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final January 2007 rating decision.  

Specifically, the appellant submitted several items of evidence since the previous January 2007 adverse decision, including private reports, a Board hearing transcript, and various lay statements.  According to the February 2014 Independent Medical Examination report, his private physician opined that the appellant incurred multiple microtraumas from basic training and wearing combat boots and then standing in service.  He noted that this was indicative that it was as likely as not that the appellant had significant injury to the cartilage in his knees, which has caused continued deterioration and loss of cartilaginous tissue in the knees which has caused deterioration and loss of joint space and laxity of ligaments in the knees, which in turn caused more instability on the knees and a progressive worsening of the traumatic arthritis and chondromalacia in the bony parts of the knees.  He further opined that it is as likely as not that the loss of joint space and laxity in the knees contributed to an antalgic gait which caused abnormal strains and aggravations of the ankles causing traumatic arthritis in the ankles, tendonitis in the lateral hips and iliotibial tracts, repetitive strains on the iliolumbar and sacroiliac ligaments in the appellant's back and lumbosacral strains.  

The appellant has alleged a direct as well as secondary theory of entitlement regarding his claims for service connection for his alleged low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints.   Here the Board finds that the private examiner's statement regarding in-service injury resulting in the appellant's claimed knee disabilities and further resulting in the appellant's claimed back, ankle, and hip disabilities is new and material to the appellant's claim of entitlement to service connection for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints, all of which he has claimed are secondary to his knee disabilities.  

The Board notes that the claim to reopen the claim of entitlement to service connection for a bilateral knee disability is referred to the AOJ above.   

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims for service connection for the claimed low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints are reopened.  The appellant's appeal is granted only to this extent.


ORDER

Revision or reversal of the July 1979 rating decision (which denied a claim for service connection for a right knee condition) on the basis of CUE is denied.

As new and material evidence has been received to reopen a claim for a low back disability, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for a bilateral hip disability, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for a bilateral ankle disability, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for a bilateral foot disability, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for gout and arthritis of multiple joints, the claim, to this extent, is granted.


REMAND

The appellant contends that his low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints were incurred during active duty.  In the alternative, he has asserted that the claimed disabilities are secondary to his claimed knee disabilities.

The Board notes that the petition to reopen the claim of entitlement to service connection for a bilateral knee disability is referred to the AOJ above.  

According to the February 2014 Independent Medical Examination report, his private physician opined that the appellant incurred multiple microtraumas from basic training and wearing combat boots and then standing in service.  He noted that this was indicative that it was as likely as not that the appellant had significant injury to the cartilage in his knees, which has caused continued deterioration and loss of cartilaginous tissue in the knees which has caused deterioration and loss of joint space and laxity of ligaments in the knees, which in turn caused more instability on the knees and a progressive worsening of the traumatic arthritis and chondromalacia in the bony parts of the knees.  He further opined that it is as likely as not that the loss of joint space and laxity in the knees contributed to an antalgic gait which caused abnormal strains and aggravations of the ankles causing traumatic arthritis in the ankles, tendonitis in the lateral hips and iliotibial tracts, repetitive strains on the iliolumbar and sacroiliac ligaments in the appellant's back and lumbosacral strains.  However, the examiner repeatedly referred to the appellant's knee disabilities as service connected.

The Board finds that the February 2014 Independent Medical Examination report is inadequate because the examiner based the examination on the inaccurate premise that the bilateral knee disabilities are service connected.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).

Nonetheless, in light of the private medical opinion noting injuries sustained in service, the Board finds that a VA examination is warranted to determine the nature and etiology of the appellant's claimed low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that these issues are inextricably intertwined with the referred petition to reopen the claim for service connection for a bilateral knee disability, and that the claims for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints should also be considered after decision is rendered on the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a appellant's claim for the second issue).

As noted by the appellant's representative, in February 2016 the appellant submitted a VA Form 21-4142 authorizing VA to obtain records from various providers.  To date, VA has not requested or otherwise obtained records.  Accordingly, on remand reasonable efforts to obtain these records are required.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to include the providers identified in VA Form 21-4142a received in February 2016 and associate them with the claims file.  If additional authorization is needed, contact the appellant and request authorization and consent to release information from any identified private doctors.  Any negative response should be in writing and associated with the claims file.

2.  Then arrange for the appellant to undergo VA examination(s) regarding his claimed low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints.

With respect to any low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and/or gout and arthritis of multiple joints diagnosed, the examiner should render an opinion, consistent with the record and sound medical judgment, as to:

Whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during active service, is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of service or a service-connected disability, or a knee disability.

In providing these opinions, the examiner's attention is directed towards the February 2014 Independent Medical Examination report.

3.  After developing and adjudicating the referred claim to reopen the claim for entitlement to service connection for a bilateral knee disability, the claims of entitlement to service connection for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints should be readjudicated.  If any benefit sought on appeal remains denied, the AOJ must furnish to the appellant and his representative a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


